                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE

MEMPHIS CENTER FOR REPRODUCTIVE
HEALTH, on behalf of itself, its physicians and
staff,     and     its    patients;   PLANNED
PARENTHOOD OF TENNESSEE AND
NORTH MISSISSIPPI, on behalf of itself, its
physicians and staff, and its patients;
KNOXVILLE                 CENTER              FOR
REPRODUCTIVE HEALTH, on behalf of
itself, its physicians and staff, and its patients;
FEMHEALTH USA, INC., d/b/a CARAFEM, CIVIL ACTION
on behalf of itself, its physicians and staff, and CASE NO. 3:20-cv-00501
its patients; DR. KIMBERLY LOONEY, on JUDGE CAMPBELL
behalf of herself and her patients; and DR.
NIKKI ZITE, on behalf of herself and her
patients,
Plaintiffs,

v.

HERBERT H. SLATERY III, Attorney General
of Tennessee, in his official capacity; LISA
PIERCEY, M.D., Commissioner of the
Tennessee Department of Health, in her official
capacity; RENE SAUNDERS, M.D., Chair of
the Board for Licensing Health Care Facilities,
in her official capacity; W. REEVES
JOHNSON, JR.,M.D., President of the
Tennessee Board of Medical Examiners, in his
official capacity; HONORABLE AMY P.
WEIRICH, District Attorney General of Shelby
County, Tennessee, in her official capacity;
GLENN FUNK, District Attorney General of
Davidson County, Tennessee, in his official
capacity; CHARME P. ALLEN, District
Attorney General of Knox County, Tennessee,
in her official capacity; and TOM P.
THOMPSON, JR., District Attorney General for
Wilson County, Tennessee, in his official
capacity,
Defendants.




                        MOTION FOR A STAY PENDING APPEAL



                                                  1

     Case 3:20-cv-00501 Document 47 Filed 08/21/20 Page 1 of 6 PageID #: 797
       Defendants Herbert H. Slatery III, Lisa Piercey, Rene Saunders, W. Reeves Johnson, Jr.,

Amy P. Weirich, Glenn Funk, Charme P. Allen, and Tom P. Thompson, Jr., in their official

capacities only (“Defendants”), move this Court to stay its July 24, 2020 Order granting Plaintiffs

a preliminary injunction. (See D.E. 42.)

       When confronted with a motion to stay an order granting injunctive relief, courts in this

Circuit consider “(1) the likelihood that the party seeking the stay will prevail on the merits of the

appeal; (2) the likelihood that the moving party will be irreparably harmed absent a stay; (3) the

prospect that others will be harmed if the court grants the stay; and (4) the public interest in

granting the stay.” Graveline v. Johnson, 747 F. App’x 408, 412 (6th Cir. 2018) (quoting Coal. to

Defend Affirmative Action v. Granholm, 473 F.3d 237, 244 (6th Cir. 2006)). No single factor is

dispositive—instead, they must be “balanced together.” Granholm, 473 F.3d at 244. Here, taken

together, these factors weigh in favor of granting Defendants’ motion.

       First, Defendants are likely to succeed on the merits of their appeal of this Court’s July 24,

2020 Order. Section 217 is not unconstitutionally vague because its terms “because of” and

“knows” have well-accepted meanings in both legal and common parlance. See Platt v. Bd. of

Comm’rs on Grievances and Discipline of Ohio Supreme Court, 894 F.3d 235, 247 (6th Cir. 2018)

(quoting Deja Vu of Cincinnati, L.L.C. v. Union Twp. Bd. of Trustees, 411 F.3d 777, 798 (6th Cir.

2005) (en banc)); see also United States v. Haun, 90 F.3d 1096, 1101 (6th Cir. 1996).

       Neither are the medical-emergency affirmative defenses unconstitutionally vague because

Tenn. Code Ann. § 39-11-301 permits importation of a scienter requirement. And even if the

affirmative defenses are vague, the proper remedy is to sever the word “reasonable” from Tenn.

Code Ann. §§ 39-15-216(e)(1) and (e)(2)(a) and 39-15-217(e)(1) and (e)(2)(a), not to enjoin

Sections 216 and 217 in their entirety. See Belle Maer Harbor v. Charter Tp. of Harrison, 170



                                                  2

    Case 3:20-cv-00501 Document 47 Filed 08/21/20 Page 2 of 6 PageID #: 798
F.3d 553, 559 (6th Cir. 1999) (holding that proper remedy for unconstitutional vagueness was to

“sever” the problematic language where ordinance contained severability clause).

       This Court enjoined Section 217 based solely on Plaintiffs’ vagueness challenges and did

not “address Plaintiffs’ argument that Section 217 operates as an unconstitutional ban on pre-

viability abortions.” (D.E. 41, PageID # 759.) Because Defendants are likely to prevail on the

vagueness issues on appeal and there is no alternative holding that would support the injunction,

the injunction should be stayed pending appeal at least to the extent it prohibits enforcement of

Section 217.

       With regard to Section 216, this Court concluded that the gestational-age provisions are a

“ban” on pre-viability abortions. But Section 216 expressly does not ban abortion; instead, women

would remain able to make the decision to abort—and to actually receive an abortion—before the

applicable limits. And the Court did not consider whether the gestational-age provisions satisfy

the undue burden standard. As Defendants have explained, Plaintiffs cannot establish, as they

must, that any of the gestational-age provisions—particularly those that apply after 10 weeks—

poses a substantial obstacle to abortion access for a “large fraction” of affected women. (D.E. 27,

PageID # 349.)

       Second, the equities favor a stay. The State—and its citizens—will be irreparably harmed

unless a stay is issued. It is well-settled that the wrongful enjoining of a valid state action always

qualifies as irreparable harm. Abbott v. Perez, 138 S. Ct. 2305, 2324 (2018); Maryland v. King,

567 U.S. 1301 (2012) (Roberts, C.J., in chambers) (citation omitted); Detroit Newspaper Publisher

Ass’n v. Detroit Typographical Union, 471 F.2d 872, 876 (6th Cir. 1972), cert. denied, 411 U.S.

967 (1973). When that concrete injury is contrasted with the speculative harms Plaintiffs have

alleged in this pre-enforcement challenge, it is clear that broad injunctive relief was not justified.



                                                  3

    Case 3:20-cv-00501 Document 47 Filed 08/21/20 Page 3 of 6 PageID #: 799
See D.T. v. Sumner Cty. Schs., 942 F.3d 324, 327 (6th Cir. 2019) (“To merit a preliminary

injunction, an injury ‘must be both certain and immediate,’ not ‘speculative or theoretical.’”

(quoting Mich. Coal. of Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150, 154 (6th

Cir. 1991)).

                                        CONCLUSION

       In sum, the Defendants are likely to succeed on the merits of their appeal, and the remaining

equities militate in favor of a stay. For these reasons and those stated in the accompanying

memorandum of law, the Court should stay its July 24, 2020 Order granting Plaintiffs a preliminary

injunction.

                                             Respectfully submitted,

                                             HERBERT H. SLATERY III
                                             Attorney General and Reporter

                                             /s/Alexander S. Rieger
                                             ALEXANDER S. RIEGER
                                             Assistant Attorney General
                                             Public Interest Division
                                             Office of the Attorney General and Reporter
                                             P.O. Box 20207
                                             Nashville, Tennessee 37202-0207
                                             (615) 741-2408
                                             BPR No. 029362
                                             Alex.rieger@ag.tn.gov

                                             /s/Charlotte Davis
                                             CHARLOTTE DAVIS
                                             Assistant Attorney General
                                             Office of the Attorney General and Reporter
                                             P.O. Box 20207
                                             Nashville, TN 37202
                                             (615) 532-2500
                                             BPR No. 034204
                                             Charlotte.davis@ag.tn.gov

                                             /s/ Edwin Alan Groves, Jr.
                                             EDWIN ALAN GROVES, JR.

                                                 4

    Case 3:20-cv-00501 Document 47 Filed 08/21/20 Page 4 of 6 PageID #: 800
                                               Assistant Attorney General
                                               Office of the Attorney General and Reporter
                                               P.O. Box 20207
                                               Nashville, TN 37202
                                               (615) 741-2850
                                               BPR No. 036813
                                               Alan.groves@ag.tn.gov


                                 CERTIFICATE OF SERVICE
I hereby certify that on August 21, 2020, a copy of the foregoing Motion was filed electronically
and sent to the below individuals via email. Notice of this filing will be sent by operation of the
Court's electronic filing system to all parties indicated on the electronic filing receipt. Parties may
access this filing through the Court's electronic filing system.
Thomas H. Castelli
American Civil Liberties Union
Foundation of Tennessee
P.O. Box 12160
Nashville, TN 37212
Tel: (615) 320-7142
tcastelli@aclu-tn.org

Jessica Sklarsky
Rabia Muqqadam
Francesca Cocuzza
Center for Reproductive Rights
199 Water Street, 22nd Floor
New York, NY 10038
Tel: (917) 637-3600
Fax: (917) 637-3666
jsklarsky@reprorights.org
rmuqqadam@reprorights.org
fcocuzza@reprorights.org

Susan Lambiase
Planned Parenthood Federation of America
123 William St., 9th Floor
New York, NY 10038
Tel: (212) 261-4405
Fax: (212) 247-6811
susan.lambiase@ppfa.org

Anjali Dalal
Andrew Beck
American Civil Liberties Union Foundation

                                                  5

    Case 3:20-cv-00501 Document 47 Filed 08/21/20 Page 5 of 6 PageID #: 801
125 Broad Street, 18th Floor
New York, NY 10004
Tel: (212) 549-2633
adalal@aclu.org
abeck@aclu.org


                                    /s/Alexander S. Rieger
                                    ALEXANDER S. RIEGER




                                       6

    Case 3:20-cv-00501 Document 47 Filed 08/21/20 Page 6 of 6 PageID #: 802
